 INDUSTRIAl. STEEL STAMPINGSIndustrial Steel Stampings, Inc. and Thomas K. Far-ris. Case 7 CA 14479September 26, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENELLOAND TRUESDAI.EOn June 21, 1978, Administrative Law Judge Rob-ert G. Romano issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, Industrial Steel Stampings.Inc.. Monroe, Michigan, its officers, agents, succes-sors, and assigns, shall take the action set forth in thesaid recommended Order.Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean Administrative Law Judge's resolutions with respect to crediblity unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry) Wall Products, Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (C.A 3, 1951) We have carefully examined therecord and find no basis for reversing his findings.DECISIONSIAr IMFNr OF tItE CASEROBERT G. ROMANO, Administrative Law Judge: Thiscase was heard at Detroit, Michigan, on February 8, 1978.The charge was filed by Thomas K. Farris, an individualCharging Party, on September 7. 1977,' and the complaintwas issued on November 7. The primary issues are whetherthe Respondent Company discharged employee Thomas K.Farris on or about September 28 because of Farris' con-certed protected protests concerning wages, hours, andworking conditions at Respondent's Monroe, Michigan,plant and to keep Farris from completing his probationaryperiod and becoming a member of the Union, all alleged toIAll dates are in 1977 unless otherwise statedbe in violation of Section 8(a)(1)of the Act. Upon the entirerecord,2including my observation of the demeanor of thewitnesses, and after due consideration of the briefs filed bythe General Counsel and the Company. I make the follow-ing:FINDINGS OF FACII. JURISDI( TIONThe Company, a Michigan corporation, is engaged in themanufacture, sale and distribution of automotive stampingparts and related products at its plant in Monroe, Michi-gan, where it annually receives gross revenues in excess of$500,000, and manufactured, sold, and distributed prod-ucts, valued in excess of $50,000, which products wereshipped directly from its Monroe plant to points locateddirectly outside the State of Michigan. The Company ad-mits and I find that it is an employer engaged in commercewithin the meaning of Section 2(2), (6)., and (7) of the Act;and on the basis of the party's stipulation at hearing andthe record evidence relating thereto I further find that LocalNo. 795, International Union, United Automobile, Aero-space and Agricultural Implement Workers of America,UAW, is a labor organization within the meaning of Sec-tion 2(5) of the Act.11. AI.I.EGED UNFAIR LABOR PRA(CTICESA. Background1. History of collective bargainingRespondent corporation and its predecessors have hadcollective-bargaining relations with the Union since 1958.Respondent is party to a current collective-bargainingagreement with UAW Local 795. The present agreementstems in base from a contract negotiated by a predecessorcompany with UAW Local 795 on May 21, 1969, which hasbeen extended over the years and most recently incorpo-rated in an 18-month settlement (supplemental) agreementwith duration through May 21, 1978.32. The work force expansionRespondent's affairs are guided by Howard Harmon,president (one of three present owners), and Robert Lang-ford (presently) vice president of manufacturing. Prior toAugust Respondent's production and related operationswere accomplished essentially by a production and mainte-nance unit composed of approximately 30 employees. Ac-cording to Harmon, whom I credit in this respect, the Re-spondent was forced in 1977 to undertake an expansion ofits operation to maintain the security of the Company. Inconsequence of that business determination, Respondent2 Resp. Exh. I-A, 1-B. and 2, following duplication, were received underseparate cover (attached to its memorandum bnef) from the transcnpt andother exhibits. G.C. Exh. 3 was received under separate cover from the lat-ter's memorandum brief. Said exhibits are accepted and have been placed inthe exhibit record, respectively.I3 note in passing that the base 1969 contract reflects cooperation of theUnion In regard to certain difficulties faced by a predecessor company7)R NI RR N.o 48357 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuccessfully received an award of a $12 million contractfrom Chrysler Corporation. However, to accomplish thecontract's monthly production requirements it then becamenecessary for Respondent to commence a substantial andimmediate expansion of Respondent's work force. The re-sulting expansion saw Respondent's unit work force growfrom 30 to over 250 employees in less than 2 months' time.The work force eventually stabilized in December 1977, atapproximately 165 unit employees.4 In the interim, whilebuilding up and training its work force to meet the require-ments of the new contract, it became immediately necessaryto work the existing and expanding work force more hoursand more days than normal. Respondent also recognizedthat it would be necessary to initially hire more employeesthan it would be likely to be able to retain because of itsanticipation that a number of employees on hire would notsubsequently prove to be satisfactory employees and thatsome otherwise satisfactory employees would prove unwill-ing to work the increased hours and days that would berequired initially during the expansion and stabilizing pe-riod. As discussed infra. Employer sought and received thecooperation of the Union in making this work force transi-tion.In regard to staffing, Employer obtained the aid of theMichigan Employment Security Commission, which, fol-lowing review of Employer's plant requirements, at requestof Employer, programed the forwarding of a work appli-cant for interview every' 15 minutes. Respondent simulta-neously' solicited skilled tradesmen (e.g., tool-and-die set-ters) as applicants directly through newspaperadvertisements. During the material period herein. e.g., Au-gust through October, L.angford had occupied the positionof plant manager. On August 25 Respondent hired GordonSaum initially as a foreman, subsequently employing himas plant superintendent with late employment of additionalforemen. Saum would retain his latter position until he him-self terminated about the end of October. Interviews of ap-plicants for employment were accomplished by Harmon.Langford, and Saum, though after Saum's arrival, Saumdid most of the hiring and required firing.' Prior to Novem-ber 1, Mike Macut was bargaining committee chairmanwith (union) responsibilities on grievance matters. On ap-proximately November I, Macut became afternoon plantsuperintendent.As of September, Respondent was operating its press-room work force on two 10-hour shifts, and it operated itsassembly lines on three 8-hour shifts. Occasionally it wasnonetheless required that employees on the pressroom sec-ond shift work over to the commencement of the next as-sembly shift. Saum worked overlapping shifts, frequentlyhad worked over 60 hours, and on occasion had worked asmany as 130 to 140 hours in a week.'By that time Respondent had ialso been required to lay off(due to laick otwork) an undisclosed number of employees who had successuflly passedtheir probationary penriod5 Saum recalled that at the time of his hire the work force was approxi-mately 150. though working on different shifts, and that at the time of hisrelease the work force was about 235 employees. Saum otherwise estimatedthat in his first month of employment, he, by himself, had hired 75 to 100employees and had discharged half as many.3. The current collective-bargaining agreement; pertinentprovisionsAs noted, the current collective-bargaining agreement isa supplemental agreement which essentially incorporatesthe basic (1969) extended agreement which is then modifiedby the supplement's other provisions. For purpose of easein reference and hopefully clarity, I shall occasionally referto the current agreement in terms of its separate parts (thebasic agreement and the supplemental agreement), thoughit is to be understood the same constitute but one currentagreement. The basic agreement provides in article V (se-niority), section 6, as amended in part by the supplement.for a 45-day probationary period for all unit employees ex-cept skilled trades.6Inter ailia, the basic agreement providesthat production operators (also called press operators) andmachine operators-miscellaneous (also called assembly lineor spot welders) are group II classifications. Prior to Augustall new hires were paid less than union scale for their clas-sifications, but advanced to their contractual scale as theyadvanced through their probationary period.' However inAugust, faced with the anticipated problems of an approxi-mate tenfold expansion, the Respondent did not want theadditional administrative hassle of handling 200 (or more)30-day wage increase slips, and an additional 200 (or more)45-day such slips. Respondent thus elected to pay all newhires in this period the established classification scales atthe outset. It is also to be noted as significant that the ma-chine operator-miscellaneous classification (involving somewelding) carried a 5 cents higher wage rate than productionoperator (press) classification. In relationship with this vari-ance, article VI, section 7, of the basic agreements provides:"Whenever an employee is temporarily transferred to an-other job for three (3) hours or more, he shall receive hisclassification rate or the job rate, whichever is greater, forthe entire shift."The contract generally provides for a basic 8-hour day,40-hour week for employees, with employees not being re-quired to work more except on overtime and under anelaborate system (involving seniority) by which such privi-lege is balanced with provisions whereby required work isaccomplished. l'here are related provisions for timely dailyand weekend overtime schedule postings. By terms of thecurrent agreement management retains the right, inter alia,to determine schedules of production and number of shifts.The basic agreement also specifically provides (art. VI,sec. 18):6 As to the latter, the original provision fior a 90-day probationary period isretained. The basic agreement's probationary provision for the other em-ployees previously was 60 days.IThus art. VI (wages, hours of work), sec 13. of the basic agreementprovided that new hires in group II classifications would be paid not lessthan 5 cents an hour below classifiation rate and that a 5-cent raise would bethereafter paid the new employee on completion of 30 days, However, fromHarmon's testimony, and as apparently allowed by the contract. it appearsthat prior to and as apparently allowed by the contract, it appears that prorto and as apparently allowed by the contract, it appears that prior to Augustthese employees were actually paid 10 cents below classification rate oninitial hire. The new employee would thereafter receive one 5-cent raise after30 days and a second 5-cent raise after 45 days (upon completion of proba-tionary period), to bring the employee up to union scale for group II classi-fications.8 Thus it would appear Harmon misrecollects this subject matter was anagreement made with the Union at time of expansion.358 INDUSTRIAL STEEL STAMPINGSIt is further recognized that the responsibility of themanagement of the Company for the selection and di-rection of the working forces, including the right tohire, suspend or discharge foir proper cause, promote ortransfer, to determine the amount of overtime to heworked, to relieve employees from duty because oflack of work for other legitimate reasons, is vested ex-clusively in the company, subiject to Ihe seniority rules,grievance procedure and other provisions of this agree-ment as herein set forth. Emphasis supplied]The basic agreement also provides in regard to proba-tionary employees (art. V. sec. 6) that during that period". .. the company may layoff, or discharge for cause, withoutregard for seniority, or responsibility to rehire." [Emphasissupplied].The basic agreement provides (art. VII, sec. 9) for theestablishment of reasonable shop rules and penalties afterconsultation and discussion with the (union) shop commit-tee. I further find that pursuant thereto certain rules hadbeen established and were in force as early as 1969.9 Insofaras pertinent they provide:ItHi FOI.OLO ING( Rli.FS ANDI RFi-(t'I.AIONS ARE ISSUEI )BY IHE ('(MPANY FOR YOUR GitIDANCIL. 'IIIE PURPOSEOF ISSUING TIlISF RUll.ES AND R (it IL.A 'IONS IS 10() )E-FINE YOUR RIGHT, PROTEC(( TliEM, AND) 10 ENISI YOIUR('OOPERAl'ION. ANY VIO().AlION ()F I'iE RLI.ES MAY BESUFll (IE lNT (iR()UNDS FOR DISCIPILINARY A(CION W'HIlCHMAY RANGE FROM REPRIIMAN) tO IMMEDIATE DIS-('IAR(iE, DFPENDING ON fie SERIt.()SNiSS OF ITl!E OF-I FNSE. RI EPEATED VlIOI.A IIONS () MINOR OFFENSES 'WILL.REStII.T IN I)IS(CIPLINARY A('ll()N 'WII( H BE('OMFS IN-('REASINNiGLY MORE SEVEREI. EX('EP'I FOR MORE SERIOUS(CONI)U('T WHICtl(l 'ARRANIS IMMEDt)lAIF DISC(IIARiE,MANAG( MEN I WI.ll. FO)..()OW A P()I.ICY OF PROGRESSIVEDIS( IPLINE, BU1 WII NO()I APPl.Y flilS )IS(CIPLINE UN-JUSTI.Y OR IN A DIS('RIMINAIORY MANNER.Insofar as is pertinent herein certain specific rules pro-vided as follows:3. GUII.lY ()F INSUBORI)INAIION. (4)4. W'II.FIUI.Y REFUSE I) ( ARRY Ol I A RE(it'l.AR ORNORMAL W()RK ORI)DER () MAN-A(i!M N I. (4)* * * *II. Rl.(KItENESS [siC] ()R INDUIl (iN(i IN HiORSIPL.AY. (2)* * * * *I'H1 PRE('FI)IN(G ANI) FOREGOIN(i ARE NOt AI.L. INCLIU-SIVE, ANY ACT( OR OMISSIO(N I(t A(T WI IC(Ii IMPAIRS THI[ There is considerable conflict whether the rules were posted in the plantduring all material times. Thus Harmon. Langford. and .Macut testified thatin varying time period particulars that they were posted. However employeesFarris and Crosby testified that they were unaware of the existence of shoprules and had never seen the shop rules posted With some initial inconsis-tency of his direct testimony. Saum recalled on rebuttal that the rules werenot posted. However Saum did testify that he had oIund a copy of the rulesIn the former superintendent's desk and that after verification of the ruleswith Langford that he had enforced them (discussed more fully infra). In thismatter, although I credit the employees and find that during this expansionpenod that the rules were not continuously posted, I also credit Saum (andhis superiors) and union representative Macut that the shop rules were inexistence and operational. though consistency of application to all unit em-ployees during time of expansion is another matter (also discussed infia)IE AI.lIH AND W'EI.FARE OF OUR EMPI.OYEi IS, OR THE EEFI-('IEN('Y OF IHE PLANI OPERAIIO()NS SUiBJ('I' ANY E.M-PI.OYEFE () IISCIPLINARY ACTION. ORI)INARII.Y, I)E-PENI)IN(G UPON T1lE CHARGiE, ('ORREC(TIVE At('ION WILL.BE3 APPI.IEI) AS FOLL OWS:1. FIRST INFRAC(IION VFRBAI WARNING REI)U('IED10 WVRIIIN(i2. SE(COND INFRA('IIO()N -' ,RI I- i N ' ARNIN(G3. tIlRD INFRA('I1ON IHIRE (3) DA'iYS OFF4. FOlRTII INFRA([l(ON I)IS('tIARGIIE NUMBER APPEARING AFI'IR EAClI OF IHE FO LO(A-ING RULES INDICAITES THE PENAI.IY W'All(t l F GENERALL.Y'ILL. BE IMPOSED FOR THE I:IRSI OFFENSE. REPETITIONOR ('OMBINATION OF ANY OFFENSES WILL JU1SIIFY' TIIi-NFXI HIGHER PENALtY INDI)I(AliE) AB()OVE. ANY PENAI.LYItHAI IS lI'It.L'- (12) MONI'IIS O1.L) ( ANNOI' BEE USE) INASSESSING PENALTIES FOR St.BSEQUtEN INFRACT'IONS.tHIS APPLIES O 10 SHOP RIULES I titRt 25 ONLY.Finally the contract (art. I) provides for recognition ofthe Union as exclusive representative of unit employees.There is also a provision in article II (union shop andcheckoff) for union security. inter alia. that "All new em-ployees after thirty (30) days, shall as a condition of em-ployment, become and remain members of the union ingood standing." However. it appears actual initiation intothe Union occurred after the 45-day period.B. The C ircumstances of the Dis/charge o/ Thlomas K.1-lrrisThomas K. Farris filled out an application and was hiredby Respondent on August 16. Farris was assigned a report-ing date of August 17. on which day he began work forRespondent as a press operator. Farris was employed untilSeptember 28, at which time he was discharged. thus whilestill occupying probationary status."' Prior to his dischargeFarris had been regularly working 8 12 hours a day, 6 7days a week. On September 28 his schedule day of work asa press operator was 6 a.m. to 4 or 4:30 p.m." There can beno question on this record, and I resultingly find that Farriswas a very fast press operator and although still a proba-tionary employee had already been identified by manage-ment as one of Respondent's best production workers.l2Farris was also a certified welder from a "job core" pro-gram.On September 28, between 9 and 10 a.m.," Saum neededto replace two other employees performing spot welding onthe assembly line, thus doing higher rated, machine opera-' Whether application date is to be counted under the contract or not.Farris would have had less (43 44) than the required 45 days on the job.I This finding is from credited testimony of emplosee Willie C Crosbsand as confirmed by (former) supervisor Gordon Saum.2 Saum. called by Respondent, on cross-examination, admitted such Far-ns also testified without contradiction that just 2 3 weeks prior to his dis-charge. he had been complimented by Saum for his goxd work. Farns re-called that at the time he had been running hi. press nonstop.11 Farris recalled that time being about 10 a.m.. and coemploee Willie CCrosbh recalled it as being about 9 a.m. The pertinent assembly line shift was6 a.m to 2 p m. while as noted press operators worked 6 a m. to 4 or 4:30pm359 I)ECISIONS OF NATIONAL LABOR RELATIONS BOARDtor-miscellaneous work. It appears likely that the latter em-ployees also were not classified in those positions. At thattime Saum approached Farris at his press and directed himto shut his press down and come with him to the assemblyline." Farris was joined by Crosby. also classified as a pressoperator, but who had been cleaning up at the time. Ac-cording to Farris, Saum asked him if he would run thewelder machine. Farris asked Saum if he could get off at 2p.m. with the welders. Saum replied not "to give him anyshit." Farris also asked if he was going to get welder's pay."According to Farris, Saum again told Farris not to give himany shit. Saum instructed Farris and Crosby to watch thewelders and learn how to run the line, e.g., observe wherethe welds were to be made, which they proceeded to do asSaum walked away.Employee Crosby essentially corroborates Farris, thoughvarying somewhat as to the order in which the above state-ments were made. If anything, Crosby's recollection of thesequence seems the more plausible. Thus Crosby recalledthat they were brought to the line by foreman Saum, whoinstructed them to watch the two employees then welding,informing them that they were going to take over. Crosbyrecalled Farris had then asked Saum if "we" would get thewelder's pay and confirmed Saum's reply. Crosby furtherrecalled that Farris had then asked if "we" would get off atthe same time that the welders did and that Saum had said:"Don't give me no shit. You're classified as a press opera-tor. You'll go home when the press operators do." Crosbyvery significantly testified that Farris had then asked Saumif the wages and hours were not in the agreement. Crosbyrecalled that Saum had walked off for a few minutes. re-turned, and then took Farris to the office. Farris was re-placed on the line, and Crosby learned subsequently thatFarris had been fired. Although Crosby did not work on thewelder machine for the entire rest of the day due to a priorinjury.l Crosby testified without contradiction that Saumhad told him earlier that he was going to do so.Farris confirmed that Saum had returned within a min-ute or so and had then motioned him to the office. Accord-ing to Farris, in the office Saum initially asked Farris whenhe was hired and what day did he get into the Union. Farrisreplied to the latter either that day or the next day. Saumchecked his list of working employees, which contained in-ter alia, hire dates and classifications. According to Farris,Saum exclaimed (in substance), "Good, you're not in theUnion yet, I got you, you're fired." Farris immediately' re-quested to talk to a union representative. Saum told Farristhat if he went back into the plant, Saum would call theH4 In general, the welding-assembly line is in the front of the plant: thepress operation is in the rear of the plant.1i It was Farris' (incorrect) understanding that the welders were making adime per hour more than the press operators Farris had not been supplied acopy of the union contract and was not aware that there was only a 5-centclassification rate difference between the two and/or that he was receivingfull scale as a press operator though still a probationary employee. Crosby'sunderstanding was (correctly) that there was but a 5-cent difference betweenthe two jobs16 Crosby explained to Saum that his wrist was still weak from the injury,and Saum replaced him also with another employee. Crosby recalled one oftheir replacements was also a press operator and another was working oncleanup.police.'7Farris left the office, but did go into the plant in aneffort to speak to Mike Macut, then chairman of the (union)shop committee. Saum called the police, who eventuallyescorted Farris out of the plant. Farris was thus terminatedon Wednesday, September 28, 2 days befbre the employees'regular (Friday) payday and 1 2 days before his probation-ary period was up. Farris testified candidly that Respon-dent at this time was throwing out probationary employeesright and left. On the other hand, Langford testified that hisinstructions to subordinates about discharge of undesirableprobationary employees was to get rid of them ". .. and ifthey are going to get rid of them they'd better get rid ofthem long before any forty days. They'd better be withinthe first two or three weeks up to month."Saum's version of the events leading up to the dischargeof Farris differed in several important aspects with that re-called by Farris and Crosby. I note that at the outset Saumtestified with a stated qualification that he recalled the inci-dent "vaguely." Nonetheless, called by Respondent, Saumtestified that the decision to discharge Farris was solely hisand that he had not previously discussed that decision witheither his supervisors or the Union. I angford testified thatSaum did not report the reasons for Farris' discharge tohim. It thus becomes necessary to consider Saum's testi-mony fully.Again with some initial inconsistency. Saum eventuallyrelated that during the walk from the pressroom to the as-sembly line that Farris had said he was a press operator andnot a welder and that Farris had stated that he was notgoing to go on the welder job. However Saum then rel-egated such statements to just employee talk that he hadheard before and which he really did not take seriously atthe time. Saum told Farris that Farris did not have achoice, pointed out that it was common practice to movepeople around in the plant, and recalled that Farris hadthen agreed to work there. (Farris concedes it was commonpractice to move employees about in the plant during thisperiod, but denies the conversation with Saum on the wayto the line.) On this matter Saum was hesitant and inconsis-tent. I find Saum's testimony in this respect was simply notconvincingi? In contrast, Farris was substantially corrobo-rated by Crosby. On cross-examination Farris had earliertestified that although he was not aware of the existence ofcertain shop rules, he understood well enough that he couldnot refuse a job. Further, on rebuttal, Farris specificallydenied that he had said anything to Saum on the way to theline, e.g., about not wanting to work as a welder. I haveearlier noted that Farris was a certificated welder, and thespot welder job was higher rated and had more desirablehours. Thus I also do not view it likely Farris would haveon that occasion told Saum that he was not a welder or didnot want to do welder work. I find I can not credit Saum's1" Saum's testimony in explanation was that he did not think the Unionrepresented probationary employees, and he believed that since Farns wasno longer an employee, the Company would be responsible for any injury hemight suffer in the plant thereafter.'B The circumstance that Saum's vagueness and inconsistency as to somedetails in this and other aspects of Farris' discharge may understandably beexplained by Saum's workload at the time and his involvement in a consid-erable number of other discharges does not carry with it necessarily a persua-sion to credit his version of the facts of this particular discharge incidentwhere such exhibits inconsistencies and is in conflict with mutually consis-tent and credible recollections of others.360 INDUSTRIAL STEEL. STAMPINGSrecollections in any of the particulars last recalled as to aconversation with Farris on the way to the assembly line.It was Saum's recollection otherwise as to that day's inci-dent that Farris had told him that he was going to leave at2 p.m.. when the assemblers left, instead of 4 p.m., whenpress operators left. According to Saum he had then toldFarris he was not going to leave at 2 p.m. but that Farrishad replied that he was going to leave at 2 p.m. and that itwas not a matter of choice in it or not. Saum recalled hewas called away at that moment for something else but hadalready made up his mind to discharge Farris. According toSaum the main reason for the discharge of Farris was thestatement by Farris that he was going to leave at 2 p.m.(and thus not work as directed). However. on cross-exami-nation the thrust of Saum's testimony became disorientedfrom that factual background presentment and from such adirect refusal to work by Farris. Thus Saum recalled thatFarris stated, in effect, If I do this job, I am going to gohome at 2 p.m.; that Saum then explained to Farris his shiftwas to 4:30 p.m.; that he told Farris he needed him on thepresses after the welding job was over: and that he did notremember what Farris had then replied. (In passing I noteboth Farris and later Crosby were replaced on the weldingmachine, and it is thus clear this specific welding job hadcontinued for some time; and I have credited Crosby thatinitially his assignment was to work there for the rest of theday. In contrast, Farris on rebtuttal explicitly denied sayingthat he told Saum he was not working past 2 p.m.) Onrebuttal Crosby, as well, corroborated that Farris had notindicated to Saum that he would not work if he did not getwelder's pay or welder's hours. I have earlier noted thatFarris testified (with corroboration from Crosby) that hemerely posed a question on getting the welder's pay andhours.' Under the circumstances I credit Farris and Crosbyin that respect. I am convinced and I find that Farris at theassembly line had made inquiry to Saum about getting ma-chine operator-miscellaneous pay while doing their workand also inquired of Saum if he would leave at 2 p.m. withthe other welders, that both such inquiries were unusual,but that Farris did not condition his willingness to work onthe line on a receipt of welder's pay or otherwise refuse anywork order by an assertion such as that he was going toleave at 2 p.m.On cross-examination I note that even Saum confirmedthat Farris had asked him if he was going to get welder'spay and that Saum had replied, no, that employees did notget paid for such temporary assignments. However, even inthis latter area Saum was not convincing or consistent. Onone occasion Saum testified that he did not remember the 3-hour limitation at the time. Saum's testimony was that heknew there was something because they changed (employ-ees) all the time. On another occasion Saum's recollectionwas that he did not know of the (3-hour) restriction at thetime, though he had a copy of the base contract in whichsuch appears and had read same and discussed contractchanges with Langford. On still another occasion Saum re-vealingly has acknowledged that they had changed employ-ees in that manner in the past to avoid paying additional19 Crosby was a very credible witness. His answers to questions were in-variably candid, prompt, and otherwise of a nature to persuade that thiswitness was telling the truth to the besl of his recollection.money for that classification, e.g.. when using a lower clas-sified employee on that job. Saum significantly also con-firmed that no other employee prior to Farris had inquiredabout what the pay for that job should be. Macut (thensteward) confirmed that no grievance had ever been filed onthese matters. In contrast with Saum's testimony that themain reason he had fired Farris was because Farris hadasserted he was going home at 2 p.m.. in a prior statementgiven on October 19, Saum had asserted the reasons were asfollows: "At this point I decided that we could no longeruse Farris. It was a combination of the horseplay and hisgeneral attitude about his work." (Thus a specific refusal ofan order, or insubordination, was not mentioned.)20Buteven these assigned reasons do not withstand record scru-tiny. Thus with regard to attitude. Saum testified elsewherethe Farris' attitude was always good natured in the plant.To be sure, there was no small amount of testimony aboutalleged horseplay or goofing off by Farris. However. the fullweight of such evidence is clearly not such as to support afinding that horseplay was a cause for discharge of Farris,nor is it such to convince me that it served as a contributingor supporting reason along with other discharge consider-ations. Since I am in the end wholly persuaded that priorhorseplay was not a significant factor in Farris' discharge. Ishall but briefly summarize the evidence and my overallfindings in respect thereto.Essentially Saum testified that he observed :arris engagein horseplay on two occasions. According to Saum he spoketo Farris personally about horseplay on the first occasion.The first such alleged occasion apparently was when Farrisstarted as an employee and, for all that appears on thisrecord, would have been in nature a general orientationthat horseplay could lead to a safety hazard. On the secondoccasion Saum had Mike Macut. (union) chairman of bar-gaining committee, speak to Farris about horseplay. Saumcould supply no details about the alleged second incidentbeyond again a vague generalization that it was somethinglike throwing a rag or poking another employee while theemployee was working. However Saum himself concedesthat what was done (whatever it was) was nothing to fire aman for, but urged significance lay in what it might lead to.Saum acknowledged also that no warning or discipline ac-tion was intended to be conveyed by Union RepresentativeMacut in the latter's discussion with Farris, that it was justan instance of their mutual cooperation in this period.Farris denied that Saum had ever directly spoken to himabout horseplay or goofing off, let alone that he had everreceived a verbal or written warning from Saum. I creditFarris in this respect. However Farris did frankly admit oncross-examination that 2 3 weeks prior to his terminationUnion Respresentative Macut had told him that Saummentioned to Macut that Farris was supposedly observedgoofing off and that Saum had thus requested Macut to talkto him about it. However on that occasion Farris recalled2 Saum also testified that he had not fired any other employee for insubor-dination or for refusing an order, though in the latter respect Saum appearsto have retracted same at least to extent of recalling on one occasion dis-charging a probationary employee working second shift fir refusing to workover to the start of the next assembly shift.361 DECISIONS OF NATIONAL. LABOR RELATIONS BOARDthat Macut had also told him that Saum would have towrite him up for that before he could fire him.2'Mike Macut was hired on February 23, 1976, became amember of the Union in 1976, and during material timeswas (union) bargaining committee chairman. On NovemberI, he became afternoon plant superintendent for Respon-dent. Macut confirmed Saum had asked him to speak toFarris about Farris goofing off. Macut acknowledged hehad not seen the incident and in cooperation with Saumhad merely relayed the message.22There remains to consider Macut's testimony of certainactions and statements allegedly made by Farris to Macutshortly after his discharge or the next day. Macut testifiedthat on September 28, he learned that Farris had asked forbut been denied an opportunity to see a union representa-tive. Upon learning this, Macut immediately sent commit-teemen to talk to Farris, in accordance with customarypractice)2 Macut recalled he also personally spoke brieflyto Farris.24At the time Farris was very excited, and Macutobserved an argument had developed between Farris.Saum, and the committeemen, with the police officers pre-sent. Macut felt nothing was being accomplished. Macutthen spoke to Farris in order to calm him down. Macutrecalled that Farris told him that he wanted to see a com-mitteeman concerning extra money that he thought heshould get for working on the welding line, that he thoughthe should be able to go home when the welding line shutdown at 2 p.m., and that he had been fired because hewanted to see a union contract concerning extra money hewould receive for being on the welding line. Thus, Macutreinforces Crosby's recollection that Farris upon being re-fused welder's pay and hours had continued an inquiry ofSaum as to the contract's provisions in those regards.221 As noted slpra. the shop rule on horsepla) called for a written warning,which Farris never received Saum testified that while he lelt generally thatthe shop rules applied to hboth union and probationary employees. he felt hehad the option to apply same, or not, to probationary employees. Macuttestified that since becoming superintendent he has applied the shop rules toboth union and probationary employees. It would appear that this wasMacut's view even at time of being union representative by virtue ol hisremarks to Farris as to what (written warning) must be done prior to dis-charge.22 Macut testified that he had on one later occasion himself observed Far-ris clowning around Macut observed that Farris and two other employeeswere standing around at the time. However at the time Farris' press was shutdown, as Macut was working on it. In any event Macut did not report thisincident to management. There was no evidence management knew of it andit also reportedly occurred approximately 1 2 weeks before Farris was termi-nated21 Saum testified that at time of discharge when Farris asked to see arepresentative he had told Farns that Farris was not represented by theUnion. as he had not completed his probationary period. Macut's testimonywas not wholly consistent in this area. Thus he initially testified the commit-teemen were the bargaining representatives for F arris. but almost immedi-ately clarified. The only people we represent are people in the l nion. On stillanother occasion Macut testified that the probationary employees were moreor less under the Union, with representation to a certain extent. However, itseems clear that it was not Macut's understanding that contract rights andprivileges vested in new employees until they finished the probationary pe-riod.24 In contrast, Macut confirmed that step one of the griesance prwtredurewould involve discussion by one or more stewards, the employee, the fore-man, and possibly himself.15 While in one other instance Macut stated that Farris had said he wasfired because he was going home at 2 p.m., and had not specifically said hewould work till 4 p.m.. it is nonetheless clear that Macut promptly qualifiedsuch testimony and in terms equally compatible with Farris' testimony iofstated questions thereon and/or requests Ifr clarification of contractualMacut confirms that Farris requested Macut to try to gethis job back. Macut promised Farris that he would lookinto the matter for him and advised Farris to leave theplant at that time with the police officers, which Farris thendid.Macut subsequently spoke to Saum and requested thatSaum return Farris to his job. However, Saum refused therequest. Macut later reported to Farris that he could nothelp Farris, as he was not in the Union (i.e., still probation-ary).26Crosby testified without contradiction that later in theafternoon of September 28 Saum came walking up to himwith a grin on his face. Crosby then asked Saum if he wasgoing to fire him too. Saum replied no. that Crosby was inthe Union 2 days ago. Saum has categorically' denied thathe had discharged Farris in order to keep him from joiningthe Union. In view of the history of collective bargaining,the evidenced cooperation between management and theUnion during this period, and the reasonable effect of' theabove incident with Crosby, I am convinced that the inten-tion of preventing Farris from joining the Union was not asignificant factor in Farris' discharge." I thus credit Saumin that particular. I am, however, fully convinced thatSaum fired Farris because Farris had inquired about receiv-ing welder's pay and hours and felt he should be able to gohome with the welders if he worked with them and becauseFarris, at the same time he was refused such wages andhours by Saum. had inquired about the collective-bargain-ing provisions in those regards.Analysis, Conclusions, and FindingsTIhe complaint alleges and essentially the General Coun-sel contends that Respondent discharged Thomas K. Farrisbecause of Farris' protected concerted activities in protest-ing certain wages, hours, and working conditions in viola-tion of Section 8(a)( ), while Respondent essentially con-tends it dischaged Farris for cause as a probationaryemployee who it deemed unsuitable for continued employ-ment.The Company and Union herein have an established bar-gaining relationship which extends in base from a signifi-rights ol employment in those respects. Thus, Macut testified: "I believe. I'malmost positive, to the best of my knowledge, he said he felt he should beable to go home at 2 p.m. with the welding line because he was working onit. He felt he should go home at two o'clock with the rest of the people on thewelding line, also, that contract book stating the extra mone)." On rebuttalFarris reiterated he only asked Saum questions and categorically denied heever told Saum he would not work if he did not get to go home with thewelders. In this matter I credit Farris. corroborated as he is by Crosby.Farris also testified that he did not tell Macut that he had refused to work,Under the total circumstances I credit I arris in this respect as well,i2 As noted. Macut viewed the contract rights and privleges as applying tounion employees only and not applicable to probationary employees. Lang-ford testified generally that the International had on several occasions as-sured him that neither the International Union nor the local Union wouldrepresent employees unless they were employed 45 days (or 90 days, respec-tisely) Macut confirmed that he had never as steward processed a grievancefor a probationary employee. Even more pragmatically Langford testifiedthat the Union had never processed a grievance on behalf of a probationaryemployee. It appears that I angiord's awareness in this area extended back(through predecessor relationships with the Ulnion) to 195822 The General Counsel made it clear at the outset of the hearing that theUnion was only tangentially involved and that the theory of the complaintwas limited to an alleged discharge of Farris for engagement in protectedconcerted activity362 INDUISTRIAL STEEL STAMPINGScant number of years of collective bargaining in the past.The record reveals there has been present as well as pastcooperation between these parties (or predecessors). In-deed. in the instant case Saum had received instructionsfrom his superiors that in appropriate cases he was to enlistthe aid of the Union in the development of desirable proba-tionary employees into permanent employees. I am con-vinced and I have found that under the total circumstances,Saum did not discharge Farris with an intention to keephim out of the Union. However in my view, the recordwarrants the finding that Saum resented Farris' inquiries asto whether he would receive welder's pay and hours whileworking on the welding line, and particularly so when Far-ris upon being denied same had continued to inquire if suchwere not covered by the collective-bargaining agreement.Farris was early recognized as being one of Respondent'sfastest and best producers. I have found that he had re-ceived no prior warnings from Saum concerning his em-ployment.28It is clear that Farris was discharged precipi-tously, prior to a normal work weekend, and at the very endof his 45-day probationary period, contrary to Langford'sgeneral instructions. I am thus wholly convinced that Saumdischarged Farris because of Farris' conduct on the veryday of his discharge (September 28) and that Saum did sowith a personal belief that the Union would not questionthe discharge or support Farris. because Farris was still aprobationary employee. As it turned out. Saum was correctin his evaluation of the Union's probable ultimate positionon the discharge of a probationary employee. However theissue presented by the complaint allegation herein is notwhether the Union's evaluation is (pragmatically) correct orincorrect under the terms of the existing contract (providingas it does for discharge of probationary employees forcause) or the Act. Rather the issue is did Respondent,through the action of its supervisor and agent GordonSaum in discharging Farris for his conduct on September28, in actuality interfere with, restrain. or coerce Farris inan exercise of protected Section 7 rights, and thus violateSection 8(a)( 1 ) of the Act. This resolution must turn in largemeasure on whether the conduct of Farris on September 28is to be viewed as constituting protected concerted activitywithin the ambit of Section 7 prescribed rights.The matters as to which Farris made an inquiry certainlyinvolved wages, hours, and other terms and conditions ofemployment. Although clearly matters of immediate per-sonal interest to Farris at the time, it is equally obvious thathis entitlements to welder wages and hours would have hadramifications to other employees who might similarly becalled upon to do that work. That vers point is made elo-quently and convincingly clear by the testimony of Crosby.which consistently was that Farris' inquiries were under-stood by him as being whether "we" would receive welder'shours and pay. etc. In my view this was an inherently plau-sible understanding on the part of Crosby irrespective ifFarris actually made inquiry in the singular. ObviouslyCrosby viewed Farris' inquiry as directly involving himself.a seemingly commonsense view of the practical consider-12 Fven giving consideration to the falcl that Saum had asked Macut to talkto Farris ahbout horseplay on one occasion. it is nonetheless clear that Saumhad intended no disciplinar warning thereon (Certainly Saum did not fol-lohv the procedures of existing shop ruies in that respectation that both were regular press operators who werebeing assigned to perform the higher rated job, which alsoenjoyed more desirable hours. The Board was previouslyadjudged that: "Even individual protest which redounds tothe group's benefit is protected concerted activity." Cf. Aro,Inc., 227 NLRB 243, 244 (1976). It is thus plainly evidencedherein that Farris' inquiries were directly related to his ownand other employees' legitimate interests in wages, hours.and terms or conditions of employment.There is also credited evidence (testimony of Crosby) thatFarris sought to buttress his inquiry, when initially rejectedby Saum, with the further inquiry if these matters were notcovered by the contract. That Farris made such an ap-proach at the time is supported as well by Macut's recollec-tions that Farris shortly after his discharge had expressed tohim that he wanted to see a contract for purpose of reviewof the propriety of his claims. If Farris had been correct inhis contentions, not only he but Crosby and others similarlyassigned would have benefited. Thus Farris was also en-gaged, in a very real sense, in an attempt to implement theterms of the existing collective-bargaining contract, admit-tedly for himself, but with unquestionably immediate andfuture application to others. That circumstance seemsclosely related to the Board's observance heretofore thatsuch a complaint is akin to a grievance and is to be con-cluded as within the protected ambit of concerted activitiesas defined in Section 7 of the Act, ARO, Inc... upra. Thefact that Farris may not have been fully aware of all of theconsiderations necessary for a correct resolution of the mat-ter or even that his claim may have itself been illfounded isof no material significance. Thus, as cogently pointed outby Administrative Law Judge Singer in Ntlushroomn Trans-portation Co.. Inc., 142 NLRB 1150. 1158 (1963):.?For. the right of employees to press complaints doesnot depend on either the employer's or the Board'sappraisal of the merit of the employees' complaint.The 'wisdom or unwisdom of the men, their justifica-tion or lack of it' (N.L.R.B. v. Mackl,-'Radio and Tele-graph Co., 304 U.S. 333, 334). is irrelevant to the ques-tion of whether employees are engaging in protectedconcerted activity. N.L.R.B. v. W14abhingtorn .4lumi;numCo., 370 U.S. 9, 16; Cusano dihla .Americlan Shuffle-hoard Co., v. .L. R.B., 190 F.2d 898, 902 ((C.A. 3).It seems likels that Farris' questions on entitlement towelders' wages and hours and his reasonably evidenced in-tended pursuit of such rights under the contract was actu-ally the combination that led Saum to conclude that Farris.in exhibiting a propensity to be closely attentive to theterms of the contract, represented a potentially disruptiveelement to him personally during a period of difficult man-agement of a still-expanding, inexperienced, and still-to-be-trained workforce: a development which he not only re-sented at the time but one which Saum felt he could avoid.since Farris was still a probationary emloyee.'o However, itseems unnecessary that even such reasonable inferenceneed be drawn. This appears so since in any event Farris2' Reversed on other grounds 330 F 2d 683 (('A 3. 1964). c 4ro, Inr.,supra, In. 8)" I note such assignments on the assembl) line sere a trequent occur-rence F arris 'as the first eniplosee to raise the Issue, and no prior grievancehad been filed thereon363 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmust be concluded to have been engaged in protected con-certed activity at the time he was discharged; and it is thusimmaterial what may have been Saum's motive in discharg-ing Farris, where it is clearly shown that Saum dischargedFarris for his engagement in that protected activity. In suchcircumstances it is immaterial whether Respondent's inter-ference therewith did not stem from union animus, Mu.sh-room Transportation Co., Inc., supra at 1159 (and cases citedthereat).Finally even if it is to be concluded that Farris actuallyacted alone in registering his complaints and personal in-quiry, the nature of his complaint, as noted, inescapablyhad direct significance and relevance under the contractbearing upon interests of all of Respondent's employeeswhose employment in those particulars is governed underthe contract, cf. Roadwav Express, Inc., 217 NLRB 278, 279(1975). Furthermore, whatever may be Farris' actual bar-gaining unit rights in regard to wages, hours, and otherterms and conditions under the contract or restrictive pro-tection from discharge under the contract by virtue of beingbut a probationary employee, he was protected by the Actin seeking implementation of the former under the contract.The law is clear that there is no license under Federal lawto interfere with or to discriminate against probationaryemployees for an exercise of protected employee rights con-tained in Section 7 of the Act. Georgia-Pacific Corporation,204 NLRB 47 (1973). Clearly Farris' inquiry was in imple-mentation of the agreement. which is but an extension ofthe concerted activity which led to the agreement, BunneyBros. Construction Company, 139 NLRB 1516, 1519 (1962).For all of the foregoing reasons I now conclude and findthat Respondent, through its supervisor and agent Saum,unlawfully discharged Thomas K. Farris because Farrisraised claim for and was seeking a clarification and thusimplementation of contractual rights of employees to weld-er's wages and hours (and was thus, at the time, engaged inprotected concerted activity) and that Respondent, in dis-charging Farris for engagement in that activity, has inter-fered with, restrained, and coerced Farris in the exercise ofhis rights therein and thereby violated Section 8(a)( ) of theAct.CONC I USIONS OF L-AWI. Industrial Steel Stampings, Inc., is an employer en-gaged in commerce within the meaning of Section 2(6) and(7) of the Act.2. By discharging Thomas K. Farris on September 28because he engaged in a protected concerted activity, theCompany has interfered with, restrained, and coercedThomas K. Farris in the exercise of Section 7 rights andthus has engaged in unfair labor practices affecting com-merce within the meaning of Section 8(a)(1) of the Act.3. Under the total circumstances, the Respondent didnot discharge Farris in order to prevent him from joiningthe Union.REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I find it necessary to order theRespondent to cease and desist therefrom and to take cer-tain affirmative action designed to effectuate the policies ofthe Act.I have found that the Respondent discharged Thomas K.Farris in violation of Section 8(a)(l)of the Act. With regardto the propriety of reinstatement of Farris, it is necessary toconsider certain evidence presented by Respondent. ThusVice President Langford (then plant manager) testified thatalthough Saum did not report to him the reasons for Farris'discharge, Supervisor Saum had reported to him that Farrishad threatened to blow up Saum's truck with Saum in it.)1However, Saum, though called by Respondent, offered nosupporting direct testimony in that area, viz, that Farris hadever made such a threat to him. In the absence of any directevidence in support of such an accusation, there was ofcourse nothing for Farris to specifically deny. In my viewan employee remedial entitlement in effectuation of thepurposes of the Act must be, and is, made of a sternerfoundation than to be deemed forefeited because of such anunconvincing showing as to an alleged impropriety even ifgenuinely received. Cf. Burnup & Sims, Inc., 379 U.S. 21(1964).Accordingly, I find it remains necessary to order Respon-dent to offer Thomas K. Farris immediate and full rein-statement and to make said employee whole for any loss ofpay or other employment benefits he may have suffered as aresult of said unlawful discharge. Backpay shall be com-puted in accordance with F. W. Woolworth Company, 90NLRB 289 (1950), and Florida Steel Corporation, 231NLRB 651 (1977)32Upon the basis of the fbregoing findings of fact and con-clusions of law and upon the entire record in the case, Ihereby issue the following recommended:ORDER"1The Respondent, Industrial Steel Stampings, Inc., Mon-roe, Michigan, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Discharging any employee for engaging in protectedconcerted activity.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of' theirrights under Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a) Offer to Thomas K. Farris immediate and full rein-statement to his former job or, if his job no longer exists, tosubstantially equivalent employment, without prejudice tohis seniority or other rights and privileges, and make himwhole in the manner set fbrth in The Remedy for any lost" It appears the Union did discuss the matter with Langford in an unsuc-cessful attempt to obtain ILangford's agreement to return Farris to employ-ment."See. generally, Isis Plumbing & Heating Co,, 138 NLRB 716 (1962).3' In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections there shall be deemedwaived for all purposes.364 INDUSTRIAL STEEL STAMPINGSearnings he may have suffered as a result of his dischargefound unlawful herein.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records and reports and all records necessary to analyzethe amount of backpay that may be due under the terms ofthis Order.(c) Post at its plant at Monroe, Michigan, copies of theattached notice marked "Appendix."4 Copies of this notice,on forms provided by the Regional Director for Region 7,after being duly signed by Respondent's authorized repre-sentative, shall be posted by the Respondent immediatelyupon receipt thereof, and be maintained for 60 consecutivedays thereafter, in conspicuous places. including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by the Respondent to insure thatthe notices are not altered, defaced, or covered by any othermaterial.(d) Notify' the Regional Director, in writing, within 20days from the date of this Order, what steps the Respon-dent has taken to comply herewith.3 In the event that this Order is enforced bh a judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enolrcing an Order of the NationalLabor Relations Board."IT is AtLSO ORDERED that the complaint be dismissed inso-far as it alleges violations of the Act not specifically found.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR REL ATIONS BOARDAn Agency of the United States GovernmentWE WiL.L NOT discharge any employee for engagingin protected concerted activity in seeking to implementthe wages. hours, or terms or conditions of employ-ment contained in a collective-bargaining agreement.WE WILL. offer full reinstatement to Thomas K. Farris,without prejudice to any rights and privileges he previ-ously enjoyed, and wE WILL make him whole for anyloss of pay he may have suffered as a result of theunlawful discharge action taken against him.WE W'IL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof their rights guaranteed in Section 7 of the NationalLabor Relations Act, as amended.INID SIRIAL S1.EIl. TSAMPINiGS IN(.365